Citation Nr: 0619789	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which granted service 
connection for bilateral pes planus, rated 10 percent 
disabling effective February 24, 2003.  The veteran requested 
a BVA hearing in May 2004, but withdrew this request in 
August 2004.  

The evidence of record, to include a March 2003 VA treatment 
report indicating bilateral hallux abducto valgus caused by 
pes planus and a June 2006 informal presentation, reasonably 
raises a claim of entitlement to service connection for 
bilateral hallux abducto valgus, secondary to service-
connected bilateral pes planus.  This issue is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran and his representative indicated in a May 2004 
substantive appeal, and in a June 2006 informal presentation, 
that the veteran's bilateral pes planus has worsened since 
the March 2003 VA examination.  The Board has reviewed the 
evidence of record and finds that an additional VA 
examination is necessary to determine the current severity of 
the veteran's bilateral foot disability.

In accordance with VCAA notice requirements, VA shall request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.   
38 C.F.R. § 3.159(b) (2005); See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The United States Court of Appeals 
for Veterans Claims (CAVC) has also held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) asks him to 
provide any evidence in his possession 
that pertains to the claim.   

2.  The veteran should be afforded a VA 
examination of the feet to determine the 
current severity of his service-connected 
bilateral pes planus.  The examiner 
should review the claims folder prior to 
examination, comment on the severity of 
the veteran's service-connected bilateral 
pes planus, and should include findings 
with respect to each of the following 
factors:  

(A)  whether there is marked deformity 
[pronation, abduction, etc.], accentuated 
pain on manipulation and use of the feet, 
indication of swelling on use, 
characteristic callosities; 

(B)  whether there is extreme tenderness 
of the plantar surfaces of the feet, 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation; and 

(C)  whether symptoms are improved with 
orthopedic shoes or appliances.  

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
